DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 2, 4, 5, 10-12, 14, 17, 20 and 21 is/are rejected under 35 U.S.C. 102(a)(1) and 102(a)(2) as being anticipated by Vashist et al. (US 10,344,100).

Regarding claims 2, 17, 20 and 21, Vashist et al. disclose a composition, comprising: a hydrogel particle having (1) a background fluorescent property that is fluorescence response, that is substantially similar to a background fluorescent property of a target cell that is an immune cell and/or a human cell (col. 3 lines 11-13; col. 4 lines 13-16; note that no matter what the background fluorescence of the disclosed hydrogel particle is, there is some fluorescent property that is similar to that of some arbitrary “target cell” that is an immune cell and/or a human cell, e.g. the property that it has fluorescent emission response at 405 nm excitation is similar to some immune cell and some human cell that has been tagged with a fluorescent dye that has this same property and can be called a “target cell”,  see col. 5 lines 14-17), and (2) a spectral property that is substantially similar to a spectral property of the target cell (Id., a spectral property could be that the particle reflects some light, and therefore there exists a target immune cell and/or human cell that also has this property).

Regarding claims 4 and 5, Vashist et al. disclose that the hydrogel particle is configured to bind to an antibody that is bound to a conjugated fluorophore and also where the fluorophore is a fluorochrome (col. 1 lines 50-53; col. 4 lines 15-19; the hydrogel particles have or are tagged with and antigen or antibody and therefore are capable of function to bind to an antibody that is bound to a conjugated fluorophore and/or fluorochrome; note that this is functional limitation that only requires the composition/structure to be capable of functioning in the claimed manner).

Regarding claims 10-12, Vashist et al. disclose that the hydrogel particle may have a diameter of less than 1 um (which is also less than 10 um and 100 um) (col. 1 lines 35-36; and see Figs. 5A and 5B).

Regarding claim 14, Vashist et al. disclose that the hydrogel particle is a chemically functionalized hydrogel particle (see col. 3 lines 37-55).

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 2, 4, 5, 7-17 and 20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 3, 4, 7-17 and 21 of U.S. Patent No. 11,313,782. Although the claims at issue are not identical, they are not patentably distinct from each other because claim 1 of the patent is a method that requires the composition of claim 2 of the application and therefore anticipates claim 2 of the application; claims 3, 4, 7-17 and 21 of the patent require the use of a composition with substantially identical limitations as the respective limitations of the composition of claims 4, 5, 7-17 and 20 of the application, respectively.

Allowable Subject Matter
Claims 3, 6-9, 13, 15, 16, 18 and 19 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PAUL M WEST whose telephone number is (571)272-2139. The examiner can normally be reached M-F 8 am - 5 pm (CT).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nimesh Patel can be reached on 571-272-2457. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/PAUL M. WEST/Primary Examiner, Art Unit 2855